DETAILED ACTION
The application has been made of the record and currently claims 1 – 7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Applicant is reminded of the proper language and format for an abstract of the disclosure.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 has been accepted and is being considered by the examiner.

Drawings
The drawings are objected to because it appears that the cross section for the first and second packing members are made of a non-elastic material such as metal instead of an elastic material such as rubber that is able to expand and contract.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: 
On the first line, “.    More” appears it should be “. More”;
	On lines 5 – 6, it appears the “pipe locking protrusion” is not part of the “packing member”;
	On line 6, “seal even” is unclear to the examiner.
	Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: 
On page 11, line 8, “.   When” appears it should be “. When”;
On page 12, line 19, “grip ring support 52” appears it should be “grip ring support 50”;
On page 12, line 23, “grip ring support 52” appears it should be “grip ring support 50”;
Appropriate correction is required.

Claim Objections
Claims 6 – 7 are objected to because of the following informalities:  
“The pipe coupler of any one of claim 1” appears it should be “The pipe coupler of claim 1.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Quere (U.S. Patent No. 6,517,124).
Claim 1, Le Quere discloses:
A pipe coupler which connects pipes, the pipe coupler comprising:  
5a coupler main body (considered as 1 in Fig. 1) having a hollow (see Fig. 1) formed in a length direction thereof and configured to communicates with the pipe, wherein the pipe is inserted into a front side of the hollow; 
a grip ring (considered as 18 in Fig. 1) provided in the hollow of the coupler main body and configured to fix the pipe so as to allow the pipe to be inserted thereinto and prevent the inserted pipe from coming out (see Col. 3, Lines 50 – 54); 
and a packing member (considered as 10 in Fig. 1) provided in the hollow of the coupler main body and made of an elastic1 material (see Col. 3, Lines 7 – 9) to seal a gap between the coupler main body and the pipe when the pipe is inserted into the packing member (see Fig. 1), wherein the packing member includes a pipe locking protrusion (see annotated Fig. 1 below) protruding inward from an inner surface of a lower end portion thereof so that a front end portion of the pipe inserted into the packing member is surrounded and covered (see Fig. 1).

6, Le Quere discloses:
The pipe coupler of any one of claim 1, wherein the grip ring (considered as 18 in Fig. 1) includes a ring part (see annotated Fig. 1 below), which is annular and allows the pipe to pass through the center thereof, and a plurality of radial pieces (see annotated Fig. 1 below) disposed to be inclined from the ring part in a direction, in which an inner diameter is decreased 5toward the rear side of the hollow, to allow the pipe to be inserted but not to come out toward the front side of the hollow, 
and a grip ring support (considered as a combination in annotated Fig. 1 below) provided in the hollow of the coupler main body, positioned in front of the grip ring, and including a ring support part (see annotated Fig. 1) which supports the ring part of the grip ring and a radial piece support part (see annotated Fig. 1) which is bent from the ring support part toward the rear side of the hollow (see annotated Fig. 1) 1to correspond to an inclination of the radial piece of the grip ring so as to prevent the radial piece of the grip ring from being bent toward the front side of the hollow is further included (it appears that the combination of the ring part and radial piece support part would meet this functional limitation).

Claim 7, Le Quere discloses:
The pipe coupler of any one of claim 1, further comprising a pipe insertion guide (considered as a “tubular guide portion” and shown as 22 in Fig. 1) which is provided in the hollow of the coupler main body, is positioned between the grip ring and the 1packing member (see Fig. 1) so that the pipe is inserted thereinto, has a predetermined inner diameter corresponding to an outer diameter of the pipe, and guides the insertion movement of the pipe (see Col. 3, Lines 60 – 65).


    PNG
    media_image1.png
    593
    848
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./               Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679